Citation Nr: 9908354	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased (compensable) disability 
evaluation for a left varicocele.

2. Entitlement to special monthly compensation on the basis 
of loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1963 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1998, by the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDINGS OF FACT

1. The appellant's left varicocele is manifested by 
complaints of atrophy, pain and increased urinary urgency 
and frequency and is productive of a small varicocele and 
a left testicular mass considered to be adequate for a 
circumcised male.

2. The appellant's left varicocele is not shown to be 
productive of compensable functional impairment.

3. The record does not establish that the appellant has lost 
the use of his creative organ secondary to his service-
connected left varicocele.


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable disability 
evaluation for a left varicocele are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, Diagnostic Code 7529 (1998).

2. The criteria for the award of special monthly compensation 
based upon loss of use of a creative organ are not met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. § 3.350 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation

Left Varicocele

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In this case, 
the Board places particular emphasis upon the VA examination 
report dated in February 1998.

On VA examination in February 1998, the appellant reported 
complaints of some periodic aching in his left testicle.  On 
physical examination there was a left varicocele.  The 
examiner noted that the left testicular mass was slightly 
less than the right, but adequate for a circumcised male.  
Based upon these findings, the examiner indicated that it was 
his opinion that there was no disability present.

In December 1998, the appellant offered testimony at a 
hearing before the undersigned Member of the Board.  He 
stated that his left testicle had atrophied and that he 
experienced occasional pain and passed blood on a periodic 
basis.  He further noted that he had increased urinary 
frequency and urgency.  In addition, he reported that he 
could not ejaculate during sexual intercourse which he 
attributed to his left varicocele.

Analysis

Initially, the Board notes that the appellant's testicular 
disorder is evaluated as analogous, 38 C.F.R. § 4.20, to a 
benign neoplasm of the genitourinary system.  Pursuant to 
Diagnostic Code 7529, benign neoplasms of the genitourinary 
system are rated as voiding dysfunction or renal dysfunction 
whichever is predominant.  In this case, the record does not 
document any renal dysfunction.  Accordingly, the appellant's 
claim will be evaluated in light of the criteria for a 
voiding dysfunction.  Pursuant to 38 C.F.R. § 4.115(a), 
voiding dysfunctions are rated as urine leakage, frequency or 
obstructed voiding.  Where absorbent material is required to 
be worn which must be changed less than 2 times per day, a 20 
percent evaluation is warranted.  Where there is a daytime 
voiding interval between two and three hours or awakening to 
void two times per night, a 10 percent evaluation is 
warranted and where there is stricture disease requiring 
periodic dilatation every 2 to 3 months, a 10 percent 
evaluation is warranted.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to the claim is against entitlement to a 
compensable schedular evaluation for the appellant's left 
varicocele.  

On the basis of the facts found, the appellant's left 
varicocele has been assigned a noncompensable disability 
evaluation.  As detailed above, clinical findings on 
examination in February 1998, revealed that there was slight 
atrophy of the left testicle with a varicocele.  There was no 
functional impairment identified.  In fact, the examiner 
commented that there was no disability attributable to the 
left testicle.  There is no additional evidence of record to 
establish that the left testicle varicocele is productive of 
any of functional impairment to include urinary frequency, 
leakage or obstructed voiding such to support entitlement to 
a compensable disability evaluation pursuant to § 4.115(a).

In this case, for the reasons stated, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b) is not for application in this case as 
the evidence for and against the claim is clearly not in 
equipoise.  Cf. Williams (Willie) v. Brown, 4 Vet. App. 270, 
273-74 (1993) (citing Gilbert, supra, 1 Vet. App. at 54, the 
Court found "significant" evidence in support of veteran's 
claim).  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In view of the above, the Board concludes that a compensable 
disability rating for the left varicocele is not warranted, 
based on the application of 38 C.F.R. § 4.71a, Diagnostic 
Code 7529.

Rating under other Diagnostic Codes

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  See Schafrath, 1 Vet. 
App. 589 (1991).  However, for the reasons discussed above, 
the Board concludes that the currently assigned rating for 
the appellant's left varicocele adequately reflects the level 
of impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the 
absence of evidence of any additional symptomatology, the 
Board finds that Diagnostic Code 7529 for the left varicocele 
is the most appropriate schedular criteria for the evaluation 
of the appellant's disability.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Accordingly, entitlement to a compensable disability 
evaluation for the left varicocele is not warranted.


II.  Special Monthly Compensation

The rates of special monthly compensation stated in this 
section are those provided under 38 U.S.C.A.§  1114.

(a)	Ratings under 38 U.S.C.A. § 1114(k).  Special monthly 
compensation under § 1114(k) is payable for each anatomical 
loss or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, or complete organic aphonia with 
constant inability to communicate by speech.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C.A. 
§ 1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C.A. § 1114 (a) through (j) or (s).

When there is entitlement under 38 U.S.C.A. § 1114 (l) 
through (n) or an intermediate rate under (p) such additional 
allowance is payable for each such anatomical loss or loss of 
use existing in addition to the requirements for the basic 
rates, provided the total does not exceed the monthly rate 
set forth in 38 U.S.C.A. § 1114(o).  The limitations on the 
maximum compensation payable under this paragraph are 
independent of and do not preclude payment of additional 
compensation for dependents under 38 U.S.C.A. § 1115, or the 
special allowance for aid and attendance provided by 38 
U.S.C.A. § 1114(r).


(1)	Creative organ. 
(i) Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  Loss of 
use of one testicle will be established when examination 
by a board finds that: 
(a)	The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or 
(b)	The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or 
(c)	If neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa. 
(ii)	When loss or loss of use of a creative organ resulted 
from wounds or other trauma sustained in service, or resulted 
from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted. 
(iii)	Loss or loss of use traceable to an elective 
operation performed subsequent to service, will not establish 
entitlement to the benefit.  If, however, the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service, it will 
support authorization of the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.
An operation is not considered to be one of election where it 
is advised on sound medical judgment for the relief of a 
pathological condition or to prevent possible future 
pathological consequences. 
(iv)	Atrophy resulting from mumps followed by orchitis in 
service is service connected.  Since atrophy is usually 
perceptible within 1 to 6 months after infection subsides, an 
examination more than 6 months after the subsidence of 
orchitis demonstrating a normal genitourinary system will be 
considered in determining rebuttal of service incurrence of 
atrophy later demonstrated.
Mumps not followed by orchitis in service will not suffice as 
the antecedent cause of subsequent atrophy for the purpose of 
authorizing the benefit. 

The evidence of record reflects that the appellant has no 
appreciable disability attributable to the presence of a left 
varicocele.  While he has argued that he has lost use of his 
creative organ secondary to his reported inability to 
ejaculate during intercourse, on VA genitourinary examination 
in August 1998, the only significant finding was 
oligospermia.  The examiner further indicated that 
infertility had not been proven.

In view of the above and the lack of evidence of record to 
establish that the diameter of the appellant's left testicle 
is reduced to one-third of the corresponding diameter of the 
right testicle or that the diameter of the left testicle is 
reduced to one-half or less of the right testicle and there 
is alteration of consistency so that the left testicle is 
considerably harder or softer than the right testicle, or 
that there is an absence of spermatozoa, entitlement to 
special monthly compensation has not been shown.

In reaching the above conclusion, the Board has carefully 
considered the appellant's contentions and testimony in 
support of his claim.  However, these assertions regarding 
the presence of loss of use of his creative organ are found 
to be outweighed by the objective medical evidence of record 
which weighs against his claim.  Accordingly, entitlement to 
special monthly compensation based upon loss of use of the 
creative organ is not warranted.



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


